UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 19, 2014 MAPLE TREE KIDS INC. (Exact name of registrant as specified in its charter) Nevada 333-192093 46-3424568 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 119 Rockland Center, Suite 75 Nanuet, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (845) 548-0888 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry into Material Definitive Agreement On May 19, 2014, we entered into a website development agreement with The Calgary Web Design Network (the “Agreement”). Pursuant to the terms of the Agreement, we have agreed to pay The Calgary Web Design Network a fee of$15,000 for preparing design specifications, programming and consulting services in the building of the Company’s new website, mapletreekids.com. This new website is intended to increase the sales of our personalized infant products to the market. The Agreement will commence only upon us making a 50% deposit or $7,500 payment to The Calgary Web Design Network. Item 9.01 Financial Statements and Exhibits Website Development Agreement dated May 19, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAPLE TREE KIDS INC. Date: May 20, 2014 By: /s/ Irina Goldman Irina Goldman Chief Executive Officer 3
